NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


CELESE SHERE GORDON,               )
                                   )
           Appellant,              )
                                   )
v.                                 )                  Case No. 2D17-4301
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 1, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Manatee County; Hunter W. Carroll, Judge.

Celese Shere Gordon, pro se.




PER CURIAM.

             Affirmed.




NORTHCUTT, MORRIS, and ATKINSON, JJ., Concur.